Citation Nr: 1027001	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  07-06 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disorder, claimed as secondary to a service-connected left knee 
disability.

2.  Entitlement to service connection for a bilateral hip 
disorder, claimed as secondary to a service-connected left knee 
disability.  

3.  Entitlement to service connection for a back disorder, 
claimed as secondary to a service-connected left knee disability.  

4.  Whether new and material evidence has been received to reopen 
the claim of service connection for a right knee disability, 
claimed as secondary to a service-connected left ankle 
disability.

5.  Entitlement to a rating in excess of 20 percent for the 
service-connected post-traumatic degenerative osteoarthritis of 
the left knee, status post lateral meniscectomy.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from October 1977 to October 
1980.

These matters are before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision by the RO.

The issues of service connection for bilateral foot and hip 
disorders, the reopened claim of service connection for a right 
knee disorder and the claim for an increased rating for the 
service-connected left knee disability are being remanded to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran is not shown to have manifested complaints or 
findings of a back disorder in service or until many years 
thereafter.  

2.  The Veteran has not presented credible lay assertion 
sufficient to establish a continuity of symptomatology referable 
to a back condition since service.  

3.  The Veteran is not shown to have a chronic back condition 
that is due to any event or incident of his active service or is 
caused or aggravated by the service-connected left knee 
disability.

4.  An October 2002 rating decision denied the Veteran's claim of 
service connection for a right knee disorder; the Veteran did not 
timely appeal from that determination.

5.  The new evidence received since the October 2002 rating 
decision does relate to a previously unestablished fact necessary 
to support the claim of secondary service connection and does 
raise a reasonable possibility of substantiating such claim.


CONCLUSIONs OF LAW

1.  The Veteran does not have a back disability due to disease or 
injury that was incurred in or aggravated by active service; nor 
is any proximately due to or aggravated by a service-connected 
left knee disability.  38 U.S.C.A. §§ 1131 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2009).

2.  New and material evidence has been received to reopen the 
claim of service connection for a right knee disorder.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

VCAA applies to the instant claims.  Upon receipt of a complete 
or substantially complete application for benefits, VA is 
required to notify the claimant of any information, and any 
medical or lay evidence, that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide. 38 C.F.R. § 3.159(b)(1) 
(including as amended effective on May 30, 2008, 73 Fed. Reg. 
23353 (Apr. 30, 2008)).  

VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
U.S. Court of Appeals for Veterans Claims (Court) held that the 
notice requirements of the VCAA applied to all 5 elements of a 
service connection claim (i.e., to include the rating assigned 
and the effective date of award).  

With respect to claim to reopen, the Board notes that the Court 
has held that, because the terms "new" and "material" in a new 
and material evidence claim have specific, technical meanings 
that are not commonly known to VA claimants, when providing the 
notice required by VCAA, it is necessary, in most cases, for VA 
to inform claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of the evidence that 
must be presented.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Court further held that the duty to notify requires that the 
Secretary look at the bases for the denial in the prior decision 
and respond with a notice letter that describes what evidence 
would be necessary to substantiate the element or elements 
required to establish service connection that were found 
insufficient in the previous denial.

The December 2005, March 2006, and April 2006 pre-decisional 
letters provided the Veteran with notice of VA's duties to notify 
and assist him in the development of his claims consistent with 
the laws and regulations outlined above.  

In this regard, the letters informed him of the evidence and 
information necessary to substantiate his claims, the information 
required of him to enable VA to obtain evidence in support of his 
claims, and the assistance that VA would provide to obtain 
information and evidence in support of his claims.  He was also 
given general notice regarding disability ratings and effective 
dates of awards.  The Veteran was also informed of the specific 
technical meanings of "new" and "material," as well as the bases 
for the denial in the prior decision and described the type of 
evidence that would be necessary to substantiate the elements 
that were found insufficient in the previous denial.  See Kent, 
supra.

The Veteran's service treatment records are associated with his 
claims file, and VA has obtained all pertinent/identified records 
that could be obtained.  

The RO did not arrange for a VA examination regarding the back as 
none was indicated.  McClendon v. Nicholson, 20 Vet. App. 79, 83 
(2006); see Charles v. Principi, 16 Vet. App. 370 (2002) 
(Observing that under 38 U.S.C.A. § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a decision 
on a claim, where the evidence of record, taking into 
consideration all information and lay or medical evidence 
[including statements of the claimant]; contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does not 
contain sufficient medical evidence for the [VA] to make a 
decision on the claim.").  

These requirements are not met since the record does not suggest 
that the Veteran has a back disorder that can be causally linked 
to his service-connected left knee disability.  


Service Connection

A.  Legal Criteria

Applicable law provides that service connection will be granted 
if it is shown that the Veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

That an injury or disease occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of symptomatology 
after service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Service connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Service connection may be established on a secondary basis for a 
disability that is proximately due to, the result of, or 
aggravated by a service-connected disease or injury.  38 C.F.R. § 
3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).  

Briefly, the threshold legal requirements for a successful 
secondary service connection claim are: (1) Evidence of a current 
disability for which secondary service connection is sought; (2) 
a disability which is service-connected; and (3) competent 
evidence of a nexus between the two.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of a matter, the benefit of the doubt in resolving 
each such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


B.  Analysis

Although the Board has an obligation to provide adequate reasons 
and bases supporting this decision, there is no requirement that 
the evidence submitted by the Veteran or obtained on her behalf 
be discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is relevant to the particular 
claim, and what the evidence in the claims file shows, or fails 
to show, with respect to the claim.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 
Vet. App. 122, 128-30 (2000).


Back 

The Veteran has presented no competent evidence to support his 
lay assertions that he has a current back disability.  The 
service treatment records in this regard are silent for any 
complaint, finding or diagnosis of a back disorder.  He has not 
asserted that he has a back condition that is due to any event or 
incident of his active service.  

While the VA treatment records in January 2003, May 2003, May 
2005 and October 2005 serve to document the initial onset of the 
Veteran's complaints of back pain, no diagnosis was identified.  

Moreover, the Veteran has presented no credible assertions that 
would tend to identify a current back condition that can be 
directly linked to a disease or injury during service or to the 
service-connected left knee disability on a secondary basis.  

To the extent that the Veteran may have certain complaints, 
symptoms alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131 
(West 1991); see Degmetich v. Brown, 104 F. 3d 1328 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  

In the absence of competent evidence of present back disability, 
there is no valid claim of service connection either or a direct 
or secondary basis.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  

As the record does not reflect a diagnosis of a back disability, 
the claim of service connection on a direct or secondary basis 
must be denied.


New and Material Evidence

An October 2002 decision denied service connection for a right 
knee disability.  Moreover, a timely appeal was not initiated 
within a year of the Veteran being notified.  38 U.S.C.A. § 7105 
(West 2002).  

Generally, when a claim is disallowed, it may not be reopened and 
allowed, and a claim based on the same factual basis may not be 
considered.  Id.  However, a claim on which there is a final 
decision may be reopened if new and material evidence is 
received.  38 U.S.C.A. § 5108.  

"New" evidence means existing evidence not previously submitted 
to agency decisionmakers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the 
credibility of newly submitted evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

The RO's October 2002 rating decision denied service connection 
for a right knee disability essentially based on a finding that 
there was insufficient evidence of a nexus between a right knee 
disorder and service or a service-connected left knee disability.  
The evidence the RO considered at the time of this denial 
consisted of the service treatment records, the VA treatment 
records from 1981 to 1999, and a March 1998 VA examination.

The service treatment records are silent for complaints, findings 
or diagnosis of a right knee disorder.  

The VA records dated in June 1984 show that the Veteran injured 
his right knee when he slid while playing baseball.  The knee was 
symptomatic, and the assessment was that of musculoskeletal right 
knee pain.  Due to continuing symptoms of pain 3 weeks later, X-
ray studies of the right knee were taken, but no abnormality was 
found.  The Veteran's right knee pain was next noted in September 
1995.  

On March 1998 VA examination, the Veteran reported having right 
knee pain for a couple of years.  He believed it was due to 
compensating for his left knee.  Both knees were symptomatic.  
Although the examiner found that the Veteran had a chronic right 
knee condition, a specific diagnosis was not made.  The examiner 
made a general statement that the Veteran's conditions were 
service connected.

The evidence added since the October 2002 decision consists of 
more recent VA treatment records that document the Veteran's 
complaints of ongoing right knee discomfort and indicate that he 
walked with an antalgic gait due to his service-connected left 
knee disorder.  The evidence is not cumulative in nature and is 
material to the claim.  

As such, the new evidence does raise a reasonable possibility of 
substantiating the claim since it suggests that a nexus between 
the claimed right knee condition and the service-connected left 
knee disability may exist.  

Accordingly, the claim of service connection for a right knee 
disability is reopened.


ORDER

Service connection for a claimed back disorder, to include as 
secondary to a service-connected left knee disability, is denied.

As new and material evidence has been presented to reopen the 
claim of service connection for a right knee disorder, as 
secondary to a service-connected left knee disability, the appeal 
to this extent is allowed, subject to further action as discussed 
hereinbelow.


REMAND

The VA treatment records contain an assessment and impression of 
bilateral iliotibial tract tendonitis and iliotibial band 
syndrome, left, in April 1995 and September 1996, respectively.  

At the March 1998 VA examination, the examiner noted the Veteran 
had left hip pain and was considered to have iliotibial tract 
tendonitis that was previously diagnosed.  

The VA examiner concluded that the Veteran's conditions were 
service connected.  This statement is insufficient to establish a 
basis for service connection because whether a disability is 
"service connected" is not a medical question to be addressed 
by an examiner.  

Further, the VA examiner had previously referred to several 
diagnoses and was not specific as to which conditions he was 
referring when he attempted to link them to service.  He also 
offered no explanation or rationale for the statement.  

The probative value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support [the] opinion." Bloom v. West, 12 Vet. 
App. 185, 187 (1999); see also Black v. Brown, 5 Vet. App. 177, 
180 (1993).  Thus, an examination and opinion is needed to 
determine the etiology of his hip disorder.

Moreover, the record suggests that the Veteran currently is 
suffering from a foot disorder and a right knee condition that 
may be linked to the service-connected left knee disability.  
Hence, a VA examination is required to address this medical 
question.  

Finally, in March 2006, the Veteran was afforded a VA examination 
of his left knee to determine the level of impairment due to his 
service-connected knee disability.  However, the Board finds that 
the examination is inadequate for the purposes of rating his 
disability.  See 38 C.F.R. § 4.2 (2009); see also Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).

The current 20 percent rating is based on criteria consisting of 
moderate knee instability under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2009).  The VA examiner noted that the Veteran had 
knee instability and used a hinged brace with Velcro to improve 
knee stability; however, the physical examination did not assess 
the level of knee instability or discuss any related functional 
limitation that may be present.  

Thus, the findings are insufficient to accurately rate the 
disability in accordance with the applicable rating criteria.   

Accordingly, these remaining matters are REMANDED to the RO for 
the following action:

1.  The RO should take appropriate steps to 
contact the Veteran in order to obtain any 
outstanding treatment records referable to 
claimed right knee, foot and hip disorders 
and the service-connected left knee 
disability.  

Based on his response, the RO attempt to 
procure copies of all records from any 
identified treatment source that are not 
presently on file.  The Veteran also should 
be informed that he may submit medical 
evidence to support his claim.   

2.  The RO then should schedule the Veteran 
for a VA examination to ascertain the 
nature and likely etiology of the any 
identified right knee condition and the 
claimed bilateral foot and hip disorders 
and to determine the current severity of 
the service-connected left knee disability 
in terms of the rating criteria.  

The claims folders must be made available 
to the examiner for review and any 
indicated testing should be performed.

The examiner should elicit from the Veteran 
and record the complete clinical history 
referable to the claimed right knee 
condition and bilateral foot and hip 
disorders.  

Based upon the identified examination 
findings, the evidence of record, and the 
recorded assertions, the VA examiner should 
opine whether the Veteran has current right 
knee or bilateral foot or hip disability 
that at least as likely as not is caused or 
aggravated by the service-connected left 
knee disability.  The examiner must explain 
the rationale for the opinion.

If an opinion cannot be made without resort 
to speculation, the examiner must state so 
and clearly indicate whether this 
conclusion was based on full consideration 
of all the assembled data and evidence, and 
explain the basis for why an opinion would 
be speculative.

Next, in connection with the VA 
examination, the examiner should elicit and 
record detailed clinical findings referable 
to the service-connected left knee 
disability.  

The VA examiner also should identify the 
range of motion for the left knee in 
degrees.  The examiner should determine 
whether the left knee disability is 
manifested by painful motion, weakened 
movement, excess fatigability, or 
incoordination.  

These determinations should be expressed in 
terms of the degree of additional range-of-
motion loss due to any painful motion, 
weakened movement, excess fatigability, or 
incoordination.  

The VA examiner also should identify 
whether there is recurrent subluxation or 
lateral instability of the left knee and, 
if present, express an opinion as to the 
severity of such subluxation or lateral 
instability (slight, moderate or severe).  

The examiner should also report whether the 
functional impairment due to the left knee 
disability is severe, moderate or slight.   

3.  Following completion of all indicated 
development, the RO should readjudicate the 
issues remaining on appeal, to include 
consideration of whether separate ratings 
are warranted for the service-connected 
left knee disability on the basis of 
instability and arthritis of the left knee 
and whether an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b) is 
warranted, in light of all the evidence of 
record.  If any benefit sought on appeal is 
not granted, a Supplemental Statement of 
the Case should be furnished to the Veteran 
and his representative and they should be 
afforded a reasonable opportunity for 
response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


